DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 April 2021 has been entered. 
Response to Amendment
Applicant’s amendment filed 01 March 2021 amends claims 1, 5, 6, 8, 12, 13, 15, 19, and 20. Applicant’s amendment has been fully considered and entered.
Response to Arguments
Applicant argues, “…Applicant has amended independent claims 1, 8, and 15 to overcome the rejections under 35 U.S.C. §112”. This argument has been fully considered and is persuasive. The previous §112 rejections of claims 1-20 have been withdrawn.
Applicant argues, “Applicant has filed an electronic Terminal Disclaimer, and therefore respectfully submits that the double patenting rejections have been overcome.” This argument has been fully considered and is persuasive. The previous nonstatutory double patenting rejection of claims 1-20 has been withdrawn.
Applicant argues, “As amended, independent claim 1 claims ‘receiving one or more monitoring authorization settings from a first user, wherein the monitoring authorization settings comprise a set of users authorized to monitor a first account associated with the first user, a set of selected activities to be monitored, and one or more remote security actions that the set of users is allowed to remotely perform on the first account, wherein the set of users does not include the first user.’…Brisebois 1 does not teach or suggest that the set of users who are designated to monitor an account are set by the user of the actual account…Thus, Brisebois 2 does not teach or suggest ‘receiving one or more monitoring authorization settings from a first user, wherein the monitoring authorization settings comprise a set of users authorized to monitor a first account associated with the first user, a set of selected activities to be monitored, and one or more remote security actions that the set of users is allowed to remotely perform on the first account, wherein the set of users does not include the first user,’ as taught and claimed by Applicant in independent claim 1.” This argument has been fully considered and is persuasive. Therefore, the previous prior art rejections have been withdrawn.
Terminal Disclaimer
The terminal disclaimer filed on 01 March 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,389,725 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
This communication warrants No Examiner's Reason for Allowance, applicant's reply (3/01/2021) makes evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, applicant’s amendments filed 01 March 2021 and corresponding arguments are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN E LANIER whose telephone number is (571)272-3805.  The examiner can normally be reached on M-Th: 6:20-4:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 5712724063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN E LANIER/Primary Examiner, Art Unit 2437